People v Ewell (2019 NY Slip Op 03667)





People v Ewell


2019 NY Slip Op 03667


Decided on May 9, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 9, 2019

Sweeny, J.P., Gische, Tom, Gesmer, Singh, JJ.


9255 2453/16

[*1]The People of the State of New York, Respondent,
vShawn Ewell, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (John L. Palmer of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Waleska Suero Garcia of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Alberto Lorenzo, J.), rendered September 6, 2017, convicting defendant, upon his plea of guilty of attempted criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of two years, unanimously affirmed.
Regardless of whether defendant made a valid waiver of his right to appeal, we find, after our in camera view of sealed search warrant materials, that the warrant was supported by probable cause.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 9, 2019
CLERK